Citation Nr: 1743941	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  12-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD), depressive disorder, and anxiety.

2.  Entitlement to service connection for left ankle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in January 2017.  At that time, the Board remanded the case for a videoconference hearing.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Veteran initially filed a claim to establish service connection for PTSD, depressive disorder, and social anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the claim for entitlement to service connection for an acquired psychiatric disorder, the Board notes that according to his DD Form 214, the Veteran's Military Occupational Specialty (MOS) was listed as a medical specialist.  In his May 2017 hearing, the Veteran testified that before seeking VA treatment for his psychiatric condition, he was admitted to a private facility.  From the claims file, it does not appear that these private treatment records have been associated with the Veteran's file.  

Additionally, during the hearing, the Veteran testified that while he was stationed at Womack Army Hospital, he was called into the trauma room to assist the physicians with a patient who had been shot.  The Veteran noted that the doctors "cracked [the patient's] chest and they started giving him units of blood."  The Veteran testified that he was massaging the patient's heart and "[e]very time I squeezed his heart, the blood they were putting in was coming back out."  During the hearing, the Veteran noted that at various times he had been diagnosed with PTSD, mood disorder, and depressive disorder by VA physicians.  Furthermore, he testified that it would not be difficult for the Joint Services Records Research Center (JSRRC) to inquire of the U.S. Army regarding the shooting on board a military post by, military police, during the spring of 2000, thereby possibly verifying the Veteran's stressor event.

The Board notes that in an October 2010 memorandum, it was determined that the information required to corroborate the Veteran's stressful events was insufficient to send to the JSRRC, and the Veteran's stressor event was never confirmed, nor was he ever afforded a VA examination.  Because the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, a new VA examination is necessary to determine what, if any, psychiatric condition the Veteran has, and whether it is etiologically related to active service.  

Concerning the claim for entitlement to service connection for left ankle pain, in his May 2017 hearing, the Veteran testified that as a medical specialist, he treated himself when he injured his left ankle during active service, and that was why there was no record of it in his service treatment records.  Not only did the RO discount the Veteran's statements that he treated himself, he was never afforded a VA examination for his ankle.  A new VA examination is necessary to determine what, if any, left ankle condition the Veteran has, and whether it is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his acquired psychiatric condition and left ankle condition, to include the private facility the Veteran was admitted to for his claimed PTSD.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Attempt to verify the Veteran's stressor, of helping treat a patient who had been shot, with the JSRRC, to specifically include records of shootings in the Spring of 2000 at the Womack Army Medical Center.

3. After the above has been completed, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist, to determine the existence and etiology of any psychiatric disorder found to be present.  The claims folder, including a copy of this remand, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the examination report.  

a. If PTSD is diagnosed, is it at least as likely as not (a 50 percent probability or greater) a result of an incident in service.  If PTSD is not found, please reconcile this finding with the other evidence of record.

b. For any other psychiatric disorder that is diagnosed, is it at least as likely as not that such disorder is etiologically related to the Veteran's active duty service.  

c. In reaching any conclusion, the examiner should take into account the Veteran's May 2017 testimony and the lay statements of record with regard to him treating a gunshot wound patient at the Womack Army Medical Center.

4. Schedule the Veteran for appropriate VA orthopedic examination to determine the nature and etiology of any left ankle condition found.  The claims folder, including a copy of this remand, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left ankle condition is etiologically related to active service.  In reaching an opinion, the examiner is asked to consider the Veteran's military occupational specialty as a medical specialist and his May 2017 hearing testimony that he treated himself during service.

5. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




